      Case: 1:14-cv-06308 Document #: 236 Filed: 04/15/19 Page 1 of 3 PageID #:5727



                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

LAMONT HALL,                                   )
                                               )
                      Plaintiff,               )
               vs.                             )      No. 14 CV 6308
                                               )
ARTHUR FUNK, M.D., and                         )      Hon. Matthew F. Kennelly
WEXFORD HEALTH SOURCES, INC.,                  )
                                               )
                      Defendants.              )

                      CIRCUIT RULE 3(C) DOCKETING STATEMENT

         Defendant-Appellant, Wexford Health Sources, Inc. (“Wexford”), submits the

following Docketing Statement pursuant to Seventh Circuit Rule 3(c):

         I.    District Court Jurisdiction

         As Plaintiff’s claims arose under 42 U.S.C. § 1983, the District Court had

subject matter jurisdiction pursuant to 28 U.S.C. § 1331, and supplemental

jurisdiction over related Illinois common law claims pursuant to 28 U.S.C. § 1367.

         II.   Appellate Court Jurisdiction

         On April 16, 2018, judgment was entered against Wexford with respect to

Count 3 of Plaintiff’s Amended Complaint pursuant to jury verdict. (Dkt. 211).

Judgment also was entered in favor of Wexford on Count 5 and in favor of Defendant,

Dr. Funk on Count 1 and 5; Counts 2 and 4 were voluntarily dismissed by Plaintiff.

Id.

         On May 14, 2018, Defendant Wexford timely submitted its motion for

judgment as a matter of law under Fed. R. Civ. P. 50(b), or in alternative for a new



                                       Page 1 of 3
  Case: 1:14-cv-06308 Document #: 236 Filed: 04/15/19 Page 2 of 3 PageID #:5728



trial under Fed. R. Civ. P. 59. (Dkt. 220). The District Court denied Wexford’s motion

on March 18, 2019. (Dkt. 234). Wexford timely filed its notice of appeal on April 15,

2019. (Dkt. 235); Fed. R. App. P. 4(a)(4)(A) & 4(a)(1). Accordingly, the U.S. Court of

Appeals for the Seventh Circuit has jurisdiction over this appeal pursuant to 28

U.S.C. §§ 1291 and 1294(1).

        III.   Prior or Related Appellate Proceedings.

        There have been no prior or related appellate proceedings in relation to this

case.

        IV.    Counsel of Record

        Wexford designates as Counsel of Record on Appeal:

               Michael R. Slovis
               CUNNINGHAM, MEYER & VEDRINE, P.C.
               1 East Wacker Drive, Suite 2200
               Chicago, Illinois 60601
               Tel: (312) 578-0049
               mslovis@cmvlaw.com

        V.     Additional Requirements of Circuit Rule 3(c)(1)

        This is a civil case that does not involve a collateral attack on a criminal

conviction, and Wexford does not fall under the auspices of 28 U.S.C. § 1915. While

Plaintiff asserted claims against Dr. Funk in his individual and official capacities in

Count 1, Dr. Funk was awarded judgment on all counts. (Dkt. 211). Accordingly, no

party now appears in an official capacity.




                                     Page 2 of 3
  Case: 1:14-cv-06308 Document #: 236 Filed: 04/15/19 Page 3 of 3 PageID #:5729



                               Respectfully submitted,

                               By: /s/ Chad M. Skarpiak
                               Michael R. Slovis
                               Chad M. Skarpiak
                               CUNNINGHAM, MEYER & VEDRINE, P.C.
                               1 East Wacker Drive, Suite 2200
                               Chicago, Illinois 60601
                               Tel: (312) 578-0049
                               mslovis@cmvlaw.com
                               cskarpiak@cmvlaw.com




                             Certificate of Service

The undersigned attorney hereby certifies that on April 15, 2019, he electronically
filed the foregoing document with the Clerk of the Court using the CM/ECF system,
which will send notification of such filing to counsel of record.

                                                  /s/ Chad M. Skarpiak




                                    Page 3 of 3
